[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
This matter was tried before the court on December 24, 2002 as a hearing in damages. The defendants were defaulted for failure to appear and were absent during this proceeding. The minor plaintiff, Morangeline Aponte, sustained a broken leg in a motor vehicle accident on September 27, 1996, when she was seven years old. She spent 23 days in the hospital, was in a cast up to her neck, missed four months of school and required physical therapy rehabilitation. She continues to experience pain in her leg, which interferes with her activities. The child's mother, Josephina Rivera, testified concerning the medical expenses. She stated that most had been paid through insurance; however, the therapist and home care consultant were "out of pocket."
Based on the above the court awards the following damages:
Economic:                                           $24,645.00
  Reduced by insurance payment to Bridgeport Hospital  22,951.00 ---------- Total Economic Damages1                         $ 1,688.00
  Total Non-Economic Damages                           30,000.00 ---------- Total Damages                                       $31,688.00
Judgment may enter in the amount of $31,688.00.
  BY THE COURT WOLVEN, JUDGE